DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the extension direction" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This claim has not been examined on the merits.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200006522 (Yeh et al).
Concerning claim 1, Yeh discloses a substrate (101); a channel layer (505) on the substrate; a barrier layer (501) on the channel layer; a source structure (1301) and a drain structure (1301) on opposite sides of the barrier layer (Fig. 18), and a first direction from the source structure to the drain structure; a doped compound semiconductor layer (601 + 901) on the barrier layer, wherein the doped compound semiconductor layer has a first side adjacent to the source structure (Fig. 18 and [0018]-[0023]), a second side adjacent to the drain structure, and at least one opening exposing a portion of the barrier layer (Fig. 18); a dielectric layer (1101) on the doped compound semiconductor layer and the barrier layer (Fig. 18 and [0031]); and a gate structure (1601) on the doped compound semiconductor layer.
Continuing to claims 2 and 3, Yeh discloses wherein a width of the at least one opening is between 1/3 and 2/3 of a distance between the first side and the second side of the doped compound semiconductor layer (Fig. 18) and wherein the at least one opening comprises a plurality of openings, and a sum of widths of the openings is 3 between 1/3 and 2/3 of a distance between the first side and the second side of the doped compound semiconductor layer (Fig. 18). 
Referring to claim 4, Yeh discloses further comprising a buffer layer (103) between the substrate and the channel layer ([0013]). 
As to claim 5, Yeh discloses wherein the at least one opening comprises a plurality of openings, a minimum distance between adjacent ones of the openings in a second direction perpendicular to the first direction is 1/2 of the maximum width of the doped compound semiconductor layer in the first direction (Fig. 18).
Regarding claim 7, Yeh discloses wherein the at least one opening is disposed at one side of the doped compound semiconductor layer and the side of the doped compound semiconductor layer is parallel to the first direction (Fig. 18).
Considering claim 10, Yeh discloses wherein the doped compound semiconductor layer comprises a plurality of discrete doped compound semiconductor islands (Fig. 18).
Pertaining to claim 11, Yeh discloses wherein the doped compound semiconductor islands have a maximum sum of widths in the first direction, and the maximum sum is between 1/2 and 2 times a sum of the distances between adjacent doped compound semiconductor islands in the first direction (Fig. 18).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200006522 (Yeh et al).
Concerning claims 6, 9, and 12, Yeh discloses forming the opening in the doped compound semiconductor layer and forming the doped compound semiconductor layer/islands.
Yeh does not disclose the shape of the opening or the doped semiconductor layer/islands comprise a rectangle, trapezoid, circle, oval, triangle, M-shape, U-shape, comb or a combination thereof.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the openings and doped compound semiconductor layer/island in the claimed shapes absent evidence that the claimed configurations are significant. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	04/25/22